On consideration of the “Petition for Extraordinary Relief and Motion to File Attachments”1 filed in the above-entitled action, it appearing that the issue of the legality of the action transferring petitioner from 3320th Retraining Group, Lowry Air Force Base, Colorado, to the United States Disciplinary Barracks, Fort Leavenworth, Kansas, for confinement therein, was considered by the United States Air Force Court of Military Review, which tribunal affirmed the findings and sentence on March 10, 1972, it is, by the Court, this 4th day of April 1972,
ORDERED:
That said Petition be, and the same is hereby, denied without prejudice to the right of the petitioner to assign said issue in a petition for review filed pursuant to Article 67 (b) (3) and (c), Uniform Code of Military Justice, 10 USC §§ 867(b) (3) and (c).

 Since the attachments referred to are submitted in support of, and contemporaneously with, the Petition, a motion for leave to file same is unnecessary.